Order entered February 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00877-CR

                             MICHAEL GLEN GARZA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 31429

                                             ORDER
       Appellant filed his notice of appeal on August 1, 2018, and requested preparation of the

reporter’s record on August 15, 2018. The reporter’s record was initially due November 20,

2018. After we granted two request for extensions, the record was due January 27, 2019. Before

the Court is court reporter Julie Vrooman’s January 29, 2019 third request for additional time.

       We GRANT the request to the extent we ORDER court reporter Julie Vroom to file the

complete reporter’s record, WITHIN FOURTEEN DAYS OF THE DATE OF THIS

ORDER. We caution Ms. Vroom that the failure to do so will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vroom, official court reporter, 354th

Judicial District Court; and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE